Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 1 of 26 PageID 2642




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

                                              CASE NO.: 2:17-cv-232-JLB-MRM
 PROPHET PAULCIN,

              Plaintiff,

 v.

 WEXFORD HEALTH SOURCES,
 INC., JOHN D. WILLIS, KARA R.
 WILLIAMS, JAMES LICATA,
 JONATHAN T. REID, J.
 BRUSSELL, JELANI POLICARD,
 STEPHEN J. MATTEWSON, JR.,
 KAREN BLANKENSHIP, ANDRES
 OZUAL, CAROLYN NIES, C.
 JOHNSON, and JULIE JONES,

           Defendants.
 ______________________________________/

           DEFENDANTS’ WEXFORD HEALTH SOURCES, INC.
      RESPONSE IN OPPOSITION TO PLAINTIFF’S SECOND AMENDED
           MOTION TO COMPEL BETTER ANSWERS [DE 167]

        Defendants, WEXFORD HEALTH SOURCES, INC. (“Wexford”) files this

 its Response in Opposition to Plaintiff’s Second Amended Motion to Compel

 Better Answers [DE 167] as follows:

 I. Background

         Plaintiff is an inmate in the Florida Department of Corrections serving a 30

 year sentence for multiple counts of armed robbery, along with a 15 years sentence
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 2 of 26 PageID 2643




 for aggravated battery on a fellow prisoner and possession of contraband he earned

 while serving his robbery sentence. In this case, Plaintiff claims that he was

 involved in two separate stabbing attacks at Charlotte CI (January 29, 2017 and

 April 26, 2017) after which he received inadequate medical care by Wexford’s

 employees, (the “Individual Medical Defendants:” Dr. Andres Ozual;               Karen

 Blankenship, ARNP; and Carolyn Nies, RN). Plaintiff claims that Defendant,

 Wexford Health Sources, Inc. (“Wexford”) had a nationwide corporate policy to

 provide prisoners with as little medical care as possible, as late as possible, in order

 to maximize profits. Collectively, Wexford and the Individual Medical Defendants

 are referred to herein as the “Wexford Defendants.”

       Before the Court is Plaintiff’s Second Amended Motion to Compel Better

 Answers from Defendant Wexford Health Sources Inc. (“Motion”) [DE 167].

 Plaintiff has taken exception to most every one of Wexford’s discovery respones.

 In consideration of Plaintiff’s Motion, the Court must keep in mind that Plaintiff’s

 counsel and the Wexford Defendants’ counsel conferred at length prior to

 Plaintiff’s seeking the Court’s intervention. Additionally, deliberate indifference

 cases make up the majority of both counsels’ practice and the two have litigated

 over similar discovery issues in other cases. This is not to insert any ad hominem

 argument to the instant Response in Opposition. Rather, it is to inform the Court

 that the basis of Wexford’s repeated objections of irrelevance, overbreadth, and


                                       Page 2 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 3 of 26 PageID 2644




 outside the scope of discovery are no mystery to Plaintiff’s counsel, but are well-

 known “battle lines” for both.

 II. Wexford’s Response in Opposition

         A. Defendant, Wexford’s Responses to Plaintiff’s Interrogatories

        Plaintiff served Wexford with 18 interrogatories (“Questions”). Plaintiff now

 argues that Wexford has not provided sufficient answers to Questions 2, 3, 4, 5, 6,

 7, 8, 9, 10, 11, 12, or 16:

               2. Please give the starting and ending dates of the
               contract between Wexford and the Florida Department of
               Corrections (FDC) for medical and mental health care
               services at Charlotte Correctional Institution (Charlotte
               C.I.), the per capita, per diem rate for health care services
               during that time, indicating any changes and the date they
               took place, and describe in detail the circumstances under
               which the contract was terminated and the results of any
               appeal.

               3. Please identify the ultimate policy maker for health
               care policies at Charlotte C.I. from 5/5/2015 through the
               end of the Wexford contract with FDC, by full name and
               title, indicating any changes during that time frame by
               the date and the nature of the changes.

               4. Please identify by full name and title each person who
               reported directly to the aforementioned ultimate policy
               maker from 5/5/2015 through the end of the Wexford
               contract with FDC, by full name and title, indicating any
               changes during that time frame by the date and the nature
               of the change.

               5. Please identify any persons who have been designated
               by the ultimate policymaker to make policy decisions
               within a discrete area of inmate medical and mental
                                        Page 3 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 4 of 26 PageID 2645




             health care from 5/5/2015 through the end of the
             Wexford contract with FDC, by full name and title,
             indicating any changes during that time frame by the date
             and the nature of the change.

             6. Please describe in comprehensive detail the
             characteristics of the increases in inmate deaths at
             Charlotte C.I. during 2015 through 2017, listing and
             explaining the factors that gave rise to the increase in
             inmate deaths during this period, how the increase in
             deaths relates to medical and mental health care at
             Charlotte C.I. during that time frame, whether any studies
             of the causes or effects of the higher death rate were
             made, and the identity of a person able to testify
             competently as to those issues.

             7. Please describe in comprehensive detail what changes
             have occurred in the nature and severity of injuries from
             inmate-on-inmate assaults at Charlotte C.I. during the
             Wexford contract with FDC, any changes in the
             frequency of mortality from such assaults, identify any
             authoritative studies of inmate-on-inmate assault injuries
             and name a person by full name and title who is best
             qualified to comment on such injuries from a medical
             standpoint.

             8. Please describe in comprehensive detail the protocol
             for documentation and treatment of stab wounds in
             inmate-on-inmate assault, and what effort is made to
             notify prison security of the appearance of such wounds
             for investigative purposes, including any forms or
             communications, including e-mails, that are involved in
             documenting such incidents.

             9. Please identify each physician (indicating whether the
             physician was the Chief Health Officer), each ARNP,
             each Physician’s Assistant, each Health Services
             Administrator, and each Director of Nursing, to be
             employed by Wexford at Charlotte C.I. during 2015 to
             the end of its contract with FDC, by full name and
                                     Page 4 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 5 of 26 PageID 2646




             license number, indicating the beginning and ending
             dates of their employment and whether they were full-
             time or part-time.

             10. Describe in comprehensive detail Wexford’s protocol
             for treatment of stab wounds, including photographing
             such wounds and indicating not just the outside
             dimensions but also the depth of such stab wounds and
             for determining whether the wounds are contaminated,
             whether cultures are taken, and how the protocol is
             documented, including forms and e-mails and to whom
             such communication and documentation is distributed,
             and how such records, including photographs, are
             maintained and identify the custodian.

             11. Please describe how questions relating to inmate
             health care grievances were handled by prison or medical
             staff during 2015 through 2017, including to whom they
             were circulated, whether to: a medical administrator, the
             medical staff named in the grievance, to central office
             staff; and the format in which they were circulated,
             including e-mail, and whether medical records were
             conveyed along with any communication relating to the
             grievance.

             12. Please describe in full detail how stab wounds are
             treated within the hairline – describe whether and how
             wound sites are shaved to provide better visual
             assessment or describe any other procedure that is used to
             get better visuals of the wounds.

             16. The attached Corrections Medical Authority (CMA)
             surveys (Exhibit 3a-d) were done at Charlotte C.I. on
             April 1-2, 2015 (3a); at Dade C.I. on November 17-19,
             2015 (3b); and at Martin C.I. on November 13-14, 2013
             (3c) and July 12-14, 2016 (3d). Please describe in
             comprehensive detail what was done to remedy the




                                     Page 5 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 6 of 26 PageID 2647




                      inadequacies at those facilities of the conditions that were
                      found to require corrective action.1

 Question 2

            In question 2, Plaintiff seeks specific information regarding the Wexford/

 FDOC contract including dates of the contract, pricing information, and

 circumstances regarding termination of the contract. Wexford objected only to the

 pricing information and the circumstances under which the contract was terminated

 based on relevance and scope of discovery. Wexford did provide Plaintiff with the

 FDOC’s Termination Letter which terminated the Wexford/ FDOC contract,

 pursuant to Rule 33(d) of the Federal Rules of Civil Procedure. Plaintiff argues that

 pricing information is relevant because the Third Amended Complaint “alleges a

 nationwide policy of withholding care from prisoners on the basis of cost.” [DE

 167 at p. 2].             Specifically, Plaintiff alleges, “Wexford. . . has a nationwide

 corporate policy to provide prisoners with as little care as possible as late as

 possible in order to maximize profits.” [DE 31 at ¶118a].

            “Evidence is relevant if: (a) it has any tendency to make a fact more or less

 probable than it would be without the evidence; and (b) the fact is of consequence

 in determining the action.” Rule 401, Federal Rules of Evidence. How much

 Wexford was paid, per patient, per day (a) does not have any tendency to make this

 allegation more or less probable—Plaintiff offers no correlation between how

 1
     Plaintiff has not attached any of the referenced exhibits as exhibits to his Motion.

                                                        Page 6 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 7 of 26 PageID 2648




 much Wexford was paid and any alleged denial of care based on cost—there is

 none. Further, (b) in the context of the facts of this case, we know definitively that

 the Wexford Defendants did not withhold care based upon cost. As argued in their

 Motion for Summary Judgment, Plaintiff was evaluated and treated for every

 medical issue with which he presented. See [DE 133 at p. 11-18].

       As far as circumstances surrounding contract termination, pursuant to Rule

 33(d), Federal Rules of Civil Procedure, Wexford produced the contract

 termination letter which sets forth the reasons for termination and is the definitive,

 legal notice document on the reasons FDOC terminated the Contract, as required

 by the Contract.

 Question 3, 4, 5

       In questions 3, 4, and 5, Plaintiff seeks identification and information

 regarding an “ultimate policy maker for health care policies at Charlotte CI.”

 Wexford objected that the questions were vague and confusing insofar as no such

 “ultimate policy maker,” to Wexford’s knowledge exists, aside from FDOC itself.

 More specifically, Wexford was contractually bound to follow the policies set forth

 by FDOC’s Health Services Bulletins (HSB’s). These HSB’s dictate how Wexford

 treats FDOC’s inmate/ patients. The HSB’s are developed through many, many

 layers of state bureaucracy which include committee input from various sources

 depending upon the specific issue the HSB addresses. Plaintiff argues in his


                                      Page 7 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 8 of 26 PageID 2649




 Motion to Compel that “the ultimate policymaker sought is a person, not an

 entity.” [DE 167 at p. 3]. Wexford is unaware of any one person who is the

 “ultimate policy maker.” As such, Wexford is not able to provide better answers to

 these questions.

 Questions 6, 7

       In questions 6 and 7, Plaintiff seeks from Wexford a description “in

 comprehensive detail of the increase in inmate deaths at Charlotte CI during 2015

 through 2017” and “what changes have occurred in the nature and severity of

 injuries [and mortality] from inmate-on-inmate assaults at Charlotte CI during the

 Wexford contract” respectively. Wexford objected to both question on the grounds

 of relevance and being outside the scope of discovery.

       As to question 6, relating to increase in inmate deaths, Plaintiff argues the

 information is relevant because “Wexford is being sued for systemic failure to

 provide constitutionally-mandated health care. A potential outcome of insufficient

 healthcare is an increase in deaths.” [DE 167]. We must, however, view this within

 the context of the facts of this case. We know definitively that Plaintiff did not die

 as a result of his alleged insufficient healthcare in this case. In fact, we know

 definitively that Plaintiff didn’t even develop infection or any complications

 whatsoever from his tiny (measured approximately 1 centimeter) scalp laceration.

 See Plaintiff’s Medical Records filed under seal; see also Expert Affidavit of Dr.


                                      Page 8 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 9 of 26 PageID 2650




 Fowlkes, generally, and specifically ¶31, filed under seal. Further, does not even

 allege he got an infection, according to the Third Amended Complaint. See [DE

 31]. Moreover, the only time the word “death” even appears in the Third Amended

 Complaint is in the context of “death threats” Plaintiff received, relating to the

 allegations against the FDOC co-defendants. [DE 31 at ¶¶104c, 108b].

       “Evidence is relevant if: (a) it has any tendency to make a fact more or less

 probable than it would be without the evidence; and (b) the fact is of consequence

 in determining the action.” Rule 401, Federal Rules of Evidence. Even if there was

 an increase in inmate deaths generally, it certainly does not (a) make it more

 probable Wexford was deliberately indifference in this case especially when (b)

 Plaintiff did not die, nor suffer infection or any kind of complication from his tiny

 wounds, nor are there any allegations of death (or increase risk of death) or even

 infection in the Third Amended Complaint.

       As to question 7, regarding changes in severity and mortality inmate-on-

 inmate assaults, Wexford reiterates its argument from question 6 as the reason it

 objected. Plaintiff takes issues with the term Wexford used that it “does not recall

 any studies that have been done” on the issue. Wexford hereby withdraws that term

 and confirms it has conducted a reasonable inquiry necessary to respond to that

 interrogatory.

 Questions 8, 10


                                      Page 9 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 10 of 26 PageID 2651




        In questions 8 and 10, Plaintiff seeks comprehensive detail of the protocol

  for documentation and treatment of stab wounds. Wexford answered that it does

  not have its own protocol, but was bound to follow the FDOC Office of Health

  Services Abrasion Laceration Protocol. Specifically, Protocol Form DC4-683V

  which is an FDOC issued, check-the-box/ fill-in-the-blank form used throughout

  Florida prisons. Plaintiff takes issue that Wexford did not describe the protocol and

  referred to “undifferentiated records.”

        Wexford has answered these questions to the best of its ability. Under Rule

  33(d) of the Federal Rules of Civil Procedure, a party may refer to records when

  answering an interrogatory if those records are clearly identified and if “deriving or

  ascertaining the answers will be substantially the same for either party.” Id. That is

  what Wexford has done here. This form is not hidden away, buried in thousands of

  pages—but the most prominent piece of evidence in this case as it was used by

  medical personnel for their care and treatment of Plaintiff for the two injuries upon

  which Plaintiff founds this lawsuit.

  Question 9

        In question 9, Plaintiff seeks a list of a list of physicians, ARNP, PA, Health

  Services Administrator, and Director of Nursing at Charlotte CI from 2015 to June

  2017. Wexford objected on the grounds that the question was overly broad and

  sought information irrelevant, and outside the scope of discovery. The Health


                                         Page 10 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 11 of 26 PageID 2652




  Services Administrator, for example, who worked at Charlotte CI in 2015 making

  sure they were stocked up on Motrin (and may have left in 2016), has no relevance

  to Plaintiff’s treatment in January and April of 2017—the basis of this lawsuit.

        Wexford pointed Plaintiff to medical records produced in discovery which

  clearly show who was involved in Plaintiff’s medical care for the time frame

  requested, in keeping with Rule 33(d) of the Federal Rules of Civil Procedure.

  Plaintiff takes exception to the records reference in that they are “thousands of

  pages of undifferentiated records.” To be clear, these are Plaintiff’s own medical

  records, from which he bases a federal lawsuit against the Wexford Defendants.

  Plaintiff is familiar enough with his own records, be it 31 pages or 5,458 pages that

  he could extract the sought after information as easily as Wexford. Moreover, to

  be clear, the medical records for Plaintiff’s treatment in January and April 2017

  (the basis of this lawsuit) are only 31 pages. See [DE 130, 140, 141]. The 31 pages

  of medical records were filed under seal in support of the Wexford Defendants’

  Motions for Summary Judgment. Id.

  Question 11

        In question 11, Plaintiff seeks a description of how inmate health care

  grievances were handled. Wexford objected on grounds of relevance and the

  question calling for information outside the scope of discovery. Plaintiff takes

  issue that the objection is boilerplate. Wexford objected because Plaintiff is not


                                      Page 11 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 12 of 26 PageID 2653




  suing the Wexford Defendants for how they handled healthcare grievances. The

  word “grievance” appears only three times in the Third Amended Complaint [DE

  31], none of which refer even remotely to the Wexford Defendants. See [DE 31] at

  ¶ 31 (seeking protective management); ¶ 34 (requesting protection); ¶ 61

  (informing Warden of concerns for his safety). None of these are medical issues.

  Rather, they are issues relating to allegations against the FDOC co-defendants

  failure to protect Plaintiff in this matter.

         Plaintiff takes issue with Wexford’s use of the term “to the extent the

  procedure can be recollected.” Wexford hereby withdraws that term and confirms

  it has conducted a reasonable inquiry necessary to respond to that interrogatory.

  Question 12

         In question 12, Plaintiff seeks detail of how stab wounds are treated within

  the hairline. Wexford objected on grounds of vagueness and ambiguity. Namely,

  there are innumerable scenarios based upon location “within the hairline,” the kind

  of stabbing implement, the severity of the stab wound(s), and any particular issues

  the individual patient may have. As such, Defendant, Dr. Ozual assisted in

  answering this question using the care and treatment of Plaintiff as a specific

  example within the innumerable scenarios this vague and ambiguous question

  encompassed.

  Question 16


                                          Page 12 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 13 of 26 PageID 2654




        In question 16, Plaintiff seeks “comprehensive detail what was done to

  remedy inadequacies at those facilities of the conditions that were found to require

  corrective action.” Plaintiff attached a number of exhibits to the request—the same

  incorporated into his Requests for Admission served on the same date and

  responded to simultaneously the Wexford.

        Wexford objected to the mirror Request for Admission as irrelevant, outside

  the scope of discovery for the following reasons, which it incorporates now in

  response as follows: Exhibit 3(a) regarding Charlotte CI appears to be from a

  physical survey done in April 2015, approximately two years before the January

  29, 2017 and April 26, 2017 alleged incidents which give rise to the instant

  lawsuit. Exhibit 3(b) regarding Dade CI appears to be from a physical survey done

  in November 2017, approximately two years before the alleged incidents in this

  case. Exhibit 3(c) appears to be from a November 2013 physical survey of Martin

  CI, approximately 4 years before the alleged incidents in this case. Exhibit 3(d)

  appear to be from a November 2016 physical survey of Martin CI, approximately 3

  months before the alleged incidents in this case. With the exception of the

  Charlotte CI survey, the others involve prison facilities which are not a subject of

  this lawsuit. Further, the majority of the surveys were done years before the

  alleged incidents in this lawsuit. The allegations in this case against the Wexford

  Defendants are, in sum, that Plaintiff’s stab wounds from January 29, 2017 and


                                      Page 13 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 14 of 26 PageID 2655




  April 26, 2017 were not appropriately treated. Nowhere, in any of the

  aforementioned surveys, does the word “wound” even appear.

  B. Defendant, Wexford’s Responses to Plaintiff’s Requests for Production

        Plaintiff served Wexford with 25 Requests for Production (“RFP’s”).

  Plaintiff now argues that Wexford has not provided sufficient responses to RFP 9,

  12, 13, 15, 17, 18, 21, 22, 23, 24, or 25:

               9. Wexford Staffing Plans (Staffing Matrices) for
               Charlotte C.I., Dade C.I., and Martin C.I. at the time of
               the matter sued upon.

               12. All correspondence and reports between Wexford and
               FDC relating to audits and criticisms of Wexford’s
               provision of medical and mental health care to inmates,
               including e-mails.

               13. All cost, per-diem, or pricing matrices, or data
               submitted by Wexford in connection with the FDC
               contract or contract amendments or any audits or reports
               mandated by contracts.

               15. A copy of Wexford’s infection manual.

               17. All materials detailing the protocol for treating stab
               wounds, including all materials detailing the protocols
               for wound care and cleaning.

               18. Employment applications, employee evaluations, and
               employee corrective action (including re-training and
               discipline) for Andres Ozual, MD, Karen Blankenship,
               ARNP, and Carolyn Nies, RN and C. Johnson (nurse).

               21. All documents outlining policy or procedure in
               responding to inmate complaints or requests for medical


                                        Page 14 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 15 of 26 PageID 2656




              care, written or verbal at Charlotte C.I. from 5/5/2015
              through 3/1/2018.

              22. Wexford employee rosters and work schedules for
              January through April 2017.

              23. Unredacted copies of the records attached as Exhibit
              5a and 5b.

              24. If any documents responsive to these requests for
              production have been lost or destroyed, including by
              intentional purging of files, describe the nature of the
              documents destroyed, any applicable purge schedules,
              and an affidavit certifying destruction of the documents.

              25. PRIVILEGE LOG. A list of all documents which are
              being withheld from production by virtue of any
              privilege of non-production or for any other reason (this
              list should identify each document by its name, date,
              author and recipient and specify the reason for
              withholding it from production.) The log should define or
              designate the documents in Wexford’s response with
              sufficient particularity to allow Plaintiffs to make a
              motion for a court order to require production of these
              documents.

  RFP 9

        In RFP 9, Plaintiff seeks staffing plans for Charlotte CI, Dade CI, and

  Martin CI. Wexford objected that the RFP was irrelevant, outside the scope of

  discovery, and overly broad. Plaintiff’s allegations against the Wexford Defendants

  stem from their care and treatment at Charlotte CI during an approximate five

  month period from January through April 2017. Wexford would further rely upon

  its response to Question 9 above.


                                      Page 15 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 16 of 26 PageID 2657




  RFP 12

        In RFP 12, Plaintiff seeks all correspondence (including emails) and reports

  between Wexford and FDC relating to audits and criticisms of Wexford’s medical

  and mental healthcare to inmates. Wexford objected that the RFP was irrelevant,

  outside the scope of discovery, and overly broad. Wexford’s contract was

  approximately 4 ½ years long, involved numerous audits, and much

  correspondence. As previously argued in question 16 above, nowhere in any of the

  surveys, does the word “wound” even appear Further, there are absolutely no

  causes of action against the Wexford Defendants relating to mental healthcare—

  but Plaintiff seeks that as well.

  RFP 13

        In RFP 13, Plaintiff seeks pricing information. Wexford objected that the

  RFP was irrelevant, outside the scope of discovery, and overly broad. Wexford

  relies upon its response to question 2 above.

  RFP 15

        In RFP 15, Plaintiff seeks a copy of Wexford’s infection manual. Wexford

  objected that it the request was irrelevant and outside the scope of discovery. To

  be clear, Plaintiff never suffered from an infection as a result of the January or

  April 2017 stabbing incidents and the Wexford Defendants’ care and treatment of

  him; nor was an infection ever alleged in the Third Amended Complaint.


                                       Page 16 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 17 of 26 PageID 2658




  Moreover, Wexford was required, by contract, to abide by FDOC’s Health

  Services Bulletins for their infection prevention and treatment protocol. Even if

  Wexford had an infection manual, it would not be utilized in Florida, per the

  Wexford/ FDOC contract.

  RFP 17

             In RFP 17, Plaintiff seeks all materials detailing the protocol for treating stab

  wounds. As stated in RFP 15 above, Wexford was bound to follow the FDOC’s

  Health Service’s Bulletins. Wexford would supplement its response to RFP 17 to

  include that it used               FDOC Office of Health Services Abrasion Laceration

  Protocol. Specifically, Protocol Form DC4-683V. This form is found in medical

  records of Plaintiff previously provided to Plaintiff in discovery.

  RFP 18

             In RFP 18, Plaintiff seeks the personnel file of the Individual Medical

  Defendants and one non-party2. Wexford objected that the request sought

  confidential information, was irrelevant, and overly broad. As to non-party “C.

  Johnson”, “Federal courts recognize that personnel files contain private

  information and that they should exercise caution in permitting the discovery of

  information which may embarrass non-party employees.” PETA, Inc. v. Dade

  City’s Wild Things, Inc., Case No. 8:16-cv-2899, 2017 WL 4410111 at *5 (M.D.


  2
      None of the Individual Medical Defendants or non-party “C. Johnson” are current Wexford employees.

                                                    Page 17 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 18 of 26 PageID 2659




  Fla. Oct. 4, 2017). As to the Individual Medical Defendants personnel files, “[t]he

  party seeking discovery may only obtain information directly relevant to the claims

  at issue.” Id. citing GEICO v. Prushansky, Case No. 12-80556-CV, 2013 WL

  499382, at *3 (S.D. Fla. June 4, 2013) (“The request seeks highly personal and

  confidential information for which [Plaintiff] has not established any legitimate

  need. Further, the need to protect constitutional privacy rights inherent in personnel

  files outweighs the need for such discovery under the facts of this case.”). As such,

  Wexford is amendable to providing those portions of the Individual Medical

  Defendants’ personnel files that reflect discipline and/ or corrective action for

  denial or delay of care relating to stab wounds, in keeping with the allegations

  against them in the Third Amended Complaint. See [DE 31 ¶ 121].

  RFP 21

        In RFP 21, Plaintiff seeks documents outlining policy and procedure in

  responding to inmate complaints (grievances) for medical care at Charlotte CI from

  May 2015 to March 2018. Wexford objected that the request was irrelevant, overly

  broad, and outside the scope of discovery. Plaintiff’s allegations against the

  Wexford Defendants stem from a January and April 2017 stabbing incidents.

  Additionally, Wexford relies upon its response to Question 11, above, that

  Plaintiff’s allegations against Wexford do not involve their handling of grievances.

  RFP 22


                                       Page 18 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 19 of 26 PageID 2660




        In RFP 22, Plaintiff seeks Wexford’s employee rosters and work schedules.

  Wexford relies upon its response to Question 9 above.

  RFP 23

        In RFP 23, Plaintiff seeks unredacted copies of two exhibits. Wexford

  objected as follows: “Objection, irrelevant, outside the scope of discovery at to

  Exhibit 5(a). Specifically, this record appears to be from Martin CI, another prison

  facility than the subject of this case (Charlotte CI). Further, the date (April 16,

  2017) appears to be over a week before the April 26, 2017 alleged incident and

  approximately 3 months after the January 29, 2017 incidents which give rise to this

  lawsuit. Objection, irrelevant, outside the scope of discovery as to 5(b). This

  exhibit, which is purported by Plaintiff’s counsel to be a Transfer Summary

  (redacted), is so heavily redacted and/ or poorly reproduced, it contains no

  indication of an author, date, or whether Martin CI is the transferor or transferee.

  Moreover, most of the first column is cutoff which make the contents of that

  column unintelligible. As to both exhibits, objection, unduly burdensome. Wexford

  has produced 5,485 pages of FDOC medical documents to Plaintiff’s counsel who

  can just as easily sift through them in an attempt to locate the requested

  information.”

        Plaintiff and Wexford have the same 5,485 pages of Plaintiff’s FDOC

  medical records. Wexford is not in “the unique possession” as Plaintiff contends in


                                      Page 19 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 20 of 26 PageID 2661




  his Motion. Wexford was not the custodian of records when the records were

  obtained. Wexford’s contract ended in 2017. Additionally, the medical provider

  for whatever prison Plaintiff is housed becomes the custodian of records of

  Plaintiff’s medical files. Thus, as soon as he left a “Wexford” facility, another

  medical provider (most likely Centurion) became the custodian of records. In sum,

  Plaintiff is asking Wexford to go through 5,485 pages of records to find the

  unredacted version of these two exhibits—the same 5,485 pages that Plaintiff

  possesses.

  RFP 24

        In RFP 24, which appears more as in interrogatory, Plaintiff seeks

  information about destruction or loss of documents responsive to the RFP’s.

  Wexford responded that information regarding loss or destruction of any

  documents was unknown. Plaintiff argues only “Defendant has the burden of

  reasonable investigation.” In response, Wexford reasonably investigated, which it

  assumed was implied in all of its discovery responses.

  RFP 25

        In RFP 25, Plaintiff seeks a privilege log for any documents not produced

  because of privilege. Wexford responded “Not applicable at this juncture.” This

  was an oversight. Wexford withheld production in RFP 18 of three employees’




                                      Page 20 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 21 of 26 PageID 2662




  personnel files. Wexford will supplement its response to include a privilege log

  accordingly.

  C. Defendant, Wexford’s Responses to Plaintiff’s Requests for Admission

        Plaintiff served Wexford with 25 Requests for Admission (“RFA’s”).

  Plaintiff now argues that Wexford has not provided sufficient responses to RFA 9,

  10, 11, 13, 14, 15, 21, 22, 23, or 25:

                 9. On April 27, 2017 ARNP Blankenship did not
                 complete the mandatory sections of the Health
                 Information Transfer/Arrival Summary document.

                 10. Wexford took no corrective action as to its staff
                 relating to Plaintiff’s treatment.

                 11. Under its FDC contract, Wexford was paid in
                 advance for the health care rendered.

                 13. Wexford has had problems in other states relating to
                 vacant staff positions.

                 14. Wexford frequently had staff shortages at Charlotte
                 C.I.

                 15. FDC failed to adopt an Electronic Health Record
                 system during Wexford’s contract.

                 21. During Wexford’s contract at Charlotte C.I., security
                 staff often refused to remove confinement inmates from
                 their cells for medical examinations in their housing area.

                 22. At times during Wexford’s contract with the Florida
                 Department of Corrections (FDC), FDC did not permit
                 medical staff to administer narcotic pain relievers at
                 some prisons.


                                           Page 21 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 22 of 26 PageID 2663




               23. At times during Wexford’s contract with the Florida
               Department of Corrections (FDC), FDC did not permit
               medical staff to administer narcotic pain relievers at
               Charlotte C.I.

               25. At times during Wexford’s contract with FDC,
               Wexford was not free to provide inmates with HCV with
               Direct-Acting Antiviral (DAA) drugs even when such
               drugs were needed to prevent serious liver damage.
  RFA 9

        In RFA 9, Plaintiff seeks to have Wexford admit that Defendant,

  Blankenship did not complete “mandatory” sections of a document Plaintiff failed

  to attach as an exhibit. In response, “Wexford Defendants assert lack of knowledge

  or information as the reason for failing to admit or deny as it has made a

  reasonable inquiry and that the information it knows or can readily obtain is

  insufficient to enable it to admit or deny. Specifically, no (intelligible) exhibit of

  any Transfer/ Arrival Summary document has been attached to these Requests.”

        Wexford’s response was based upon Rule 36(a)(4), Federal Rules of Civil

  Procedure which states, that “the answering party may assert lack of knowledge or

  information as a reason for failing to admit or deny only if the party states that it

  has made reasonable inquiry and that the information it knows or can readily

  obtain is insufficient to enable it to admit or deny.” More specifically, Wexford

  reviewed the 5,485 pages of medical records and is unable to discern what

  document Plaintiff is referring to.     Moreover, Plaintiff has not defined what

  “mandatory sections” means.
                                       Page 22 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 23 of 26 PageID 2664




  RFA 10

        In RFA 10, Plaintiff seeks to have Wexford admit it took no corrective

  action as to its staff relating to Plaintiff’s treatment. Wexford objected because the

  question is vague and confusing in keeping with Rule 36(a)(5), Federal Rules of

  Civil Procedure. The term “corrective action” assumes that Wexford’s employees

  did something wrong, which they contest.

  RFA 11

        In RFA 11, Plaintiff seeks to have Wexford admit it was paid in advance for

  health care rendered. Wexford objected that the request was irrelevant, outside the

  scope of discovery. Wexford incorporates its response for question 2, above.

  RFA 13, 14

        In RFA 13 and 14, Plaintiff seeks to have Wexford admit it had “problems”

  in other states and Charlotte CI with staffing vacancies and shortages. Wexford

  objected that the request was irrelevant, outside the scope of discovery. The

  objection is based on there being no allegations in the Third Amended Complaint

  [DE 31] that any staff vacancies or shortages caused Plaintiff any harm. Moreover,

  it is wholly irrelevant to this case that Wexford, hypothetically, had a phlebotomist

  position it could not immediately fill, for a prison in West Virginia, ten years ago.

  RFA 15




                                       Page 23 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 24 of 26 PageID 2665




        In RFA 15, Plaintiff seeks to have Wexford admit it “failed to adopt” an

  Electronic Health Record system in Florida. Wexford objected that the request was

  irrelevant, outside the scope of discovery. The Third Amended Complaint [DE 31]

  contains absolutely no mention, let alone allegation, regarding Electronic Health

  Record systems.

  RFA 21

        In RFA 21, Plaintiff seeks to have Wexford admit that security staff “often

  refused to remove confinement inmates from their cells for medical examinations.”

  Wexford objected that the request was irrelevant, outside the scope of discovery.

  The Third Amended Complaint [DE 31] contains absolutely no mention, let alone

  allegation, regarding confinement inmates not being removed by security staff for

  medical examinations.

  RFA 22, 23

        In RFA 22 and 23, Plaintiff seeks to have Wexford admit that FDOC did not

  permit medical staff to administer narcotic pain relievers “at some prisons” and at

  Charlotte CI. Wexford objected that the request was irrelevant, outside the scope of

  discovery. The Third Amended Complaint [DE 31] contains absolutely no

  allegation that Plaintiff was denied specifically “narcotic pain relievers.” In fact,

  the word “narcotic” does not appear anywhere in the Third Amended Complaint.

  See [DE 31].


                                      Page 24 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 25 of 26 PageID 2666




  RFA 25

        In RFA 25, Plaintiff seeks to have Wexford admit that it “was not free to

  provide inmates with HCV [Hepatitis C Virus] with Direct-Acting Antiviral

  (DAA) drugs even when such drugs were needed to prevent serious liver damage.”

  Wexford objected that the request was irrelevant, outside the scope of discovery.

  This case has absolutely nothing to do with Hepatitis C or Direct-Acting

  Antivirals.

        Plaintiff admits in his Motion that “Plaintiff does not suffer from HCV” but

  then argues that somehow the RFA is relevant to the “systemic nature of medical

  failure” alleged in the Third Amended Complaint. [DE 167 at p. 20]. It defies logic

  to think that Wexford’s hypothetical failure to provide an HCV patient with stage

  F1 liver fibrosis (the mildest stage) with a $75,000 dose of Direct Acting Antivirals

  is relevant to its alleged failure to shave Plaintiff’s hair to better visualize his 1

  centimeter scalp laceration as alleged in this lawsuit.

  III. Conclusion

        For the foregoing reasons, Plaintiff’s Motion [DE 167] should be denied.



                            CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that a true and correct copy of the foregoing was

  E-filed with the Clerk of Court through the CM/ECF system on April 12, 2021.


                                       Page 25 of 26
Case 2:17-cv-00232-JLB-MRM Document 176 Filed 04/12/21 Page 26 of 26 PageID 2667




                                        CHIMPOULIS & HUNTER, P.A.
                                        Attorneys for Defs/WEXFORD HEALTH
                                        SOURCES, INC./ ANDRES OZUAL/ KAREN
                                        BLANKENSHIP, and CAROLYN NIES
                                        150 South Pine Island Road - Suite 510
                                        Plantation, FL 33324
                                        Phone: (954) 463-0033 / FAX: (954) 463-9562


                                        BY: /s/ Alexander Dombrowsky
                                        Emailadombrowsky@chimpoulishunter.com
                                        ALEXANDER DOMBROWSKY, ESQ.
                                        Florida Bar No.: 186260
                                        Email khunter@chimpoulishunter.com
                                        M. KATHERINE HUNTER, ESQUIRE
                                        Florida Bar No.: 981877




                                   Page 26 of 26
